Citation Nr: 0807923	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-24 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.  

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 24, 1957 to 
October 23, 1957, and he served in the Army National Guard on 
active duty for training from August 5-19, 1956, August 4-18, 
1957, August 3-17, 1958, and August 2-16, 1959.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied service connection.  

In February 2008, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided, a 
transcript of which has been associated with the claims 
folder. 

The issues of entitlement to service connection for bilateral 
hearing loss and for tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  There is no current diagnosis of a bunion and the veteran 
did not incur a bunion during service.  

2.  There is no relationship between the veteran's military 
service and the current condition of his feet.    


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot 
disability have not been met.  38 U.S.C.A. § 1131, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).   
Here, the record establishes that there is no current bunion 
diagnosis nor is there evidence that a bunion was incurred 
during service.  Regarding the veteran's calluses, there is 
unclear evidence with respect to the first two requirements 
for service connection, but the third requirement-that a 
relationship exists between the veteran's military service 
and his current bilateral foot condition-is not shown on 
this record.  

The only evidence of a current foot disability is the 
veteran's testimony that he periodically removes calluses 
from the balls of his feet and that he has a bunion on one 
foot.  Transcript, pp. 11-12.  A lay person is competent to 
testify about injury or symptomatology where the 
determinative issue is not medical in nature.  Falzone v. 
Brown, 8 Vet. App. 398, 405-406 (1995) (lay statements about 
a person's own observable condition or pain are competent 
evidence); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) 
(lay testimony is competent when it regards features or 
symptoms of injury or illness).  But a lay person is not 
competent to determine whether he has a bunion, which 
requires X-ray evidence of a bone impairment.  No such 
evidence appears in the record.  Since service connection 
cannot be granted without a medical finding of a current 
disability, service connection is not warranted with respect 
to the veteran's claimed bunion.  Degmetich v. Brown, 104 
F.3d 1328, 1330-1332 (Fed. Cir. 1997) (a currently existing 
disability is required to establish service connection).  

As for his calluses, no medical evidence in the record shows 
that the veteran has been diagnosed with a disability or 
recurrent calluses or that he is currently being treated for 
any callus disability.  Indeed, he testified that he has no 
doctor's report about his feet and that he considers the 
calluses as just something he lives with and when he can't 
stand it, he either trims it himself or goes to a doctor.  
Transcript, pp. 13-14.  Without details of the frequency of 
the calluses, the record is not clear that whatever calluses 
he experiences constitutes a current disability.  

Similarly, the evidence with respect to inservice incurrence 
is unclear.  The veteran provided no evidence of an inservice 
bunion at all.  No service medical records showing treatment 
of his feet have been found, but he testified that he was not 
treated for his calluses while in the military.  When asked 
when the skin condition on his feet first happened, the 
veteran first testified that he had had it all his life.  
Next, he testified that he did not know when it started.  
When asked if he had it prior to going into the military, he 
answered, "Not that I know," which is not a definitive 
response.  When asked if the first time he noticed it was in 
the military, his answer did not identify any time frame.  
Rather, he described the condition in general terms.  So, 
there is no clear evidence that his calluses began during his 
brief periods of active duty (one month), active duty for 
training (approximately 8 weeks), or inactive duty for 
training (several weekends) over a period of four years.  

On the other hand, the veteran did testify that in the 
military, he trimmed something on his feet and that he didn't 
remember having his feet trimmed before his military service.  
Transcript, pp. 11-13.  But that evidence also shows that 
when he would treat the calluses himself, by trimming them, 
the condition resolved.  Similarly, although it is also not 
very definite, his testimony that when he got away from the 
leather [of his military boots], he did pretty decent implies 
that once he stopped wearing those boots, he had no callus 
problems.  Indeed, he testified that once he came out [of the 
National Guard] and wore tennis shoes or whatnot, it didn't 
bother him for years.  He explained that it got worse when he 
got older.  Transcript, p. 11-13.  The evidence thus 
establishes that the veteran had an acute and transitory 
condition.  As with the testimony of a current disability, 
this evidence about inservice incurrence is not clear.  The 
Board does not find a lack of credibility in the veteran's 
testimony.  Rather, the testimony provided is vague with 
respect to the required elements to establish service 
connection.  

This evidence regarding the first two elements of service 
connection need not be resolved, however, because this record 
definitely does not establish a relationship between military 
service and the current condition of his feet.  And since the 
failure to establish even one requirement for service 
connection precludes an award, service connection can not be 
granted here.  

First, a relationship is not established by the chronicity 
provisions of the regulations.  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however, remote, are service 
connected unless they are attributable to intercurrent 
causes.  38 C.F.R. § 3.303.  But for a showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the term "chronic."  38 C.F.R. § 3.303.  Here, 
there is no evidence at all about the frequency of any 
calluses during service.  At most, the evidence in the record 
establishes that while he was in the military, the veteran 
pretty much had to trim "it."  Transcript, p. 13.  That 
does not establish chronicity at the time of service.  

Nor is a relationship established by the continuity of 
symptoms provision of the regulations.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303.  Here, there is no evidence of 
the frequency of calluses after service, other than the 
testimony that for years after service, he had no problem 
with a foot condition and that it got worse when he got 
older.  Transcript, p. 13.  At most, the testimony that it 
got worse, that he has always had it, and that he has to trim 
it or go to the doctor with it and get it trimmed could be 
said to raise an inference that the veteran has had calluses 
more than once.  But the time period between discharge from 
the National Guard until the time of claim is more than 
forty-five years.  Given his testimony that "for years" he 
had no problems and that it didn't get worse until he was 
older, without more information about how often the calluses 
recur, the record fails to establish continuity of 
symptomatology.  Rather, that evidence establishes that the 
inservice calluses were resolved.  

Finally, there is no medical evidence of a relationship 
between service and the current condition of his feet.  The 
veteran testified that someone told him that it [the bunion 
or the calluses] was caused by the type of shoes or boots or 
the walking or something, but that person didn't know for 
sure.  Transcript, p. 12.  The veteran did not identify who 
told him that.  He did not assert that the person was a 
medical professional, although he had mentioned a doctor in 
the prior sentence.  He did not describe the circumstances 
under which that indefinite opinion was given.  Nor did he 
provide information about whether the person was aware of the 
length of time during which the veteran had worn the boots.   

Nor is a relationship established from the veteran's opinion 
on the subject.  The representative asked the veteran whether 
it had to be the type of shoes that the veteran had worn 
[that caused his foot condition].  But as a lay person, the 
veteran is not competent to provide an opinion as to the 
etiology of his foot condition, however sincere he may be 
about his belief.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a lay person is not competent to give evidence of 
matters that require medical knowledge).  In any event, the 
veteran's response was not definitive:  "The type of 
leather.  I can get away from them and I do pretty decent."  
Transcript, pp. 11-13.  

Since the evidence is not definite about the existence of a 
current disability or an inservice injury or disease, and 
since the evidence definitely does not establish a 
relationship between the veteran's military service and the 
current condition of his feet, service connection can not be 
granted. 

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  And where service medical records are presumed 
destroyed, the obligation to consider carefully the benefit 
of the doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  Here, however, even with the leading 
questions of his representative, the evidence to substantiate 
the claim is indefinite as to the first two of the 
requirements for service connection.  On the other hand, the 
evidence against the claim is very great.  The veteran sought 
no medical treatment during service.  He provided no 
information about chronicity during service.  He said he had 
no current doctor's report about his feet.  After self-
treating his condition, it resolved and he testified that his 
feet didn't bother him for years until he got older.  And 
there is no medical nexus evidence at all.  On this record, 
the evidence against the clam is much greater than that in 
favor, so the reasonable doubt doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule inapplicable when the preponderance of the 
evidence is against the claim).  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159. VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's January 2005 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
August 2005 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, 
identified what evidence might be helpful in establishing his 
claim, and invited the veteran to send VA whatever evidence 
he had in his possession pertaining to his claim.  The letter 
did not, however, address what evidence was necessary with 
respect to the rating criteria or the effective date of an 
award for service connection.  

Although the veteran has not raised any notice issues, the 
failure to provide complete, timely notice to the veteran 
raises a presumption of prejudice, so that VA has the burden 
to establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Here, the veteran was not prejudiced by 
the flaws in the original January 2005 letter because the 
missing notice was given in a March 2005 letter, which was 
sent long before the claim was readjudicated by a decision 
review officer's de novo consideration of the claim in the 
July 2006 statement of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (a statement of the case or a 
supplemental statement of the case can be considered a 
readjudication of a claim after the issuance of proper 
notice); see also Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006).  In addition, after receiving the proper 
notice, the veteran notified VA that he had no other evidence 
to submit.  In any event, the veteran was not prejudiced by 
the failure to provide timely notice that complies with 
Dingess v. Nicholson.  Since service connection was denied, 
any issues about implementation of a service connection award 
have been rendered moot.   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the veteran was assisted in substantiating his claim by 
providing him a hearing at which he submitted sworn 
testimony. 

VA tried to obtain the veteran's service medical records but 
they were unavailable, apparently lost during a fire at the 
records center.  VA followed its procedures in searching 
alternative sources, but was unable to locate the records.  
VA then notified the veteran that the records were not 
available.  The veteran was not prejudiced by the lack of 
records because he produced copies of some service records 
himself.  In any event, the veteran testified that he never 
sought treatment for his feet during service, so he was not 
prejudiced by VA having failed to locate medical treatment 
records.  

Finally, a medical examination was not necessary here.  
Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but (1) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  The third part could 
be satisfied by competent evidence showing post-service 
treatment for a condition or other possible association with 
military service.  38 C.F.R. § 3.159(c)(4).

As discussed above, there is no medical evidence of a current 
diagnosed bilateral foot disability.  But while the veteran's 
testimony is not definite enough to establish that a current 
diagnosed disability exists, he did submit competent lay 
evidence of recurrent symptoms concerning his feet.  Thus, 
the first factor, which requires only lay evidence of 
recurrent symptoms of a disability, is met on this record.  

The second requirement is arguably met here.  Although he 
testified that he removed extra skin from his feet during 
service, he was not very definite about when the calluses had 
their onset.  Yet it is not necessary to determine whether 
the second factor of establishment of an inservice injury or 
disease of calluses has been met on this record because the 
third factor definitely has not been met.  

Notwithstanding that the threshold for meeting this 
requirement is low (McLendon v. Nicholson, 20 Vet. App. 79 
(2006)), the evidence of record does not even "indicate" 
that the claimed symptoms "may be associated" with service.  
The veteran had an acute and transitory condition during 
service.  When the veteran removed the calluses during 
service, the condition resolved.  He testified that for 
years, his feet did not bother him.  He implied in his 
testimony that once he no longer wore the boots, he had no 
problem with his feet.  Rather, he explained,  his feet got 
worse as he got older.  There is therefore absolutely no 
chronicity or continuity of symptoms established on this 
record.  And even if the boots may have caused him an injury 
during service, since the evidence shows that the calluses 
were resolved once the calluses were removed and the boots 
were not worn, nothing indicates that the current calluses 
may be associated with service.  

In addressing the subject of the cause of his condition, the 
veteran testified that an unidentified person (whose medical 
knowledge, if any, is never provided) who talked to him about 
his feet was not certain of what caused his condition:  "it 
was the type of shoes or boots or the walking or something.  
He didn't know for sure."  Although the veteran's 
representative asked questions to try to establish that the 
unidentified person connected the veteran's foot condition to 
the boots he wore during service, the veteran's answers did 
not establish that.  The veteran testified that the person 
did not know for sure what the cause of the bilateral foot 
condition was.  

The mere fact that a veteran experiences the same symptoms 
fifty years after he experienced symptoms in service-that he 
admits resolved for years in between-is not sufficient to 
indicate that the claimed disability may be associated with 
service.  Otherwise, there would be no point to the 
requirement that there be an indication that the two symptoms 
may be related.  VA had no duty to provide an examination 
with respect to the veteran's bilateral foot condition claim.  


ORDER

Service connection for a bilateral foot disorder is denied.  



REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

As discussed above, a medical examination is necessary when 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.  38 C.F.R. § 3.159(c)(4).

With respect to the veteran's bilateral hearing loss and 
tinnitus, he submitted medical evidence that his hearing has 
been diagnosed as impaired, although there is no evidence 
whether it constitutes a hearing disability under VA's 
standards as set forth in 38 C.F.R. § 3.385.  He also 
testified that he experiences ringing in his ears.  This 
evidence meets the first requirement for a medical 
examination. 

His competent lay evidence established that during his active 
duty for training, he was exposed to loud noises when the 
infantry gun he was assigned to was fired daily.  His service 
records confirm that for part of his service, he was assigned 
to a heavy mortar company and that he completed mortar gunner 
training, qualifying as a First Class Gunner.  And he has 
produced a March 2006 medical opinion that he experienced 
significant noise exposure while in the military.  Thus, the 
evidence shows that the veteran experienced an injury or 
disease during service. 

Finally, the March 2006 letter contained an opinion by Dr. 
Hutcheson that the veteran's military experience likely 
caused significant noise exposure according to his history 
which worsened his hearing loss.  So, there is competent 
evidence that indicates that the claimed hearing loss may be 
associated with noise exposure during service. 

But the evidence is not sufficient to grant service 
connection.  As noted above, it is not clear whether the 
veteran's hearing impairment meets the VA standards for a 
hearing disability.  Moreover, this examiner did not discuss 
what history he relied upon to reach his opinion.  Thus, the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, so 
the RO/AMC should schedule an appropriate examination to 
determine whether the veteran has disabilities of impaired 
hearing and/or tinnitus that are related to service.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the veteran to 
have an appropriate examination to 
determine whether he has current 
disabilities of hearing impairment and/or 
tinnitus, and if so, whether those 
disabilities are related to service. The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  A 
complete history of noise exposure, 
including post-service occupational and 
recreational exposure, should be taken and 
included in the report.  



The examination report must provide 
complete rationale for all opinions and 
must address the following matters: 

(a) the examiner should offer an opinion 
with complete rationale as to whether it 
is at least as likely as not (that is, 
whether there is a 50 percent probability 
or greater) that any diagnosed hearing 
loss is related to service and 

(b) the examiner should offer an opinion 
with complete rationale as to whether it 
is at least as likely as not (that is, 
whether there is a 50 percent probability 
or greater) that any diagnosed tinnitus is 
related to service.  

2.  Then, readjudicate the issues on 
appeal.  If the claims remain denied, 
provide the veteran and his representative 
with a supplemental statement of the case.  
Allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


